Citation Nr: 0610060	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  97-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, for accrued benefits purposes.

3.  Entitlement to service connection for a bilateral foot 
disorders, for accrued benefits purposes.

4.  Entitlement to service connection for residuals of a left 
hip replacement, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1981.  He died in October 1995.  The appellant was 
the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for the cause of the veteran's death; as well as 
from an October 1998 rating decision which denied entitlement 
to service connection for bilateral carpal tunnel syndrome, 
bilateral foot disorders, and a left hip replacement, for 
accrued benefits purposes.  Following multiple remand 
actions, the Board denied all claims in May 2005.


FINDING OF FACT

In September 2005, the United States Court of Appeals for 
Veterans Claims was informed that the appellant had died in 
July 2005.




CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims do not survive an 
appellant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243- 
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


